Brandy A. Sargent, OSB #045713
Email: brandv.sargent@klgates.com
K&L Gates llp
One SW Columbia Street, Suite 1900
Portland, OR 97204
Phone: (503) 228-3200/Fax: (503) 248-9085


Attorneys for HSBC Bank USA, N.A., as Trustee for
Wells Fargo Asset Securities Corporation, Mortgage
Pass-Through Certificates, Series 2007-15




                        UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF OREGON


In re
                                                                   Case No. 10-3353 l-dwh7
ELIANA RODRIGUES,
                                    Debtor,                   Adv. Proc. No. _____________

AMY MITCHELL, Chapter 7 Trustee for the              NOTICE OF REMOVAL BY
Estate of Eliana Rodrigues,                          DEFENDANT HSBC BANK USA,
                             Plaintiff,              N.A., AS TRUSTEE FOR WELLS
                                                     FARGO ASSET SECURITIES
                                                     CORPORATION, MORTGAGE PASS­
SAYAN PROMWONGSA, PEN                                THROUGH CERTIFICATE SERIES
PROMWONGSA, DUNG XUAN NGO,                           2007-15
DIANNA NGOC DIEP NGO, HSBC BANK
USA, N.A., AS TRUSTEE FOR WELLS
FARGO ASSET SECURITIES
CORPORATION, MORTGAGE PASS­
THROUGH CERTIFICATE SERIES 2007-15,
BANK OF ENGLAND, and NORTHWEST
TRUSTEE SERVICES, INC.
                          Defendants.



        Pursuant to 28 U.S.C. §§ 1334 and 1452, defendant HSBC Bank USA, N.A., as Trustee

for Wells Fargo Asset Securities Corporation, Mortgage Pass-Through Certificates, Series 2007-


                                                                                  K&L GATES LLP
                                                                             ONE SW COLUMBIA STREET
                                                                                    SUITE 1900
PAGE 1 - NOTICE OF REMOVAL                                                     PORTLAND, OR 97204
                                                                             TELEPHONE: (503) 228-3200




                    Case 19-03091-dwh         Doc 1    Filed 08/28/19
15 (“HSBC Bank, as Trustee”) removes to the United States Bankruptcy Court for the District of

Oregon the action known as Amy Mitchell, Chapter 7 Trustee for the Estate of Eliana Rodrigues

v. Sayan Promwongsa, et al., Case No. 19CV29984 (Multnomah County Circuit Court) (“State

Court Action”).   The United States Bankruptcy Court has jurisdiction over the State Court

Action under 28 U.S.C. § 1334(b) because it is related to the bankruptcy case In re Eliana

Rodrigues, Case No. 10-3353 l-dwh7.

       1.     On April 23, 2010, debtor Eliana Rodrigues filed a voluntary petition under

Chapter 7 of Title 11 of the United States Code in this Court in Case No. 10-3353 l-dwh7 (the

“Bankruptcy Case”). On July 1, 2019, the United States Trustee moved this Court for an order

reopening Ms. Rodrigues’ Bankruptcy Case “so that the prior chapter 7 trustee may be re­

appointed to administer a newly discovered asset.” This Court entered an order reopening the

Bankruptcy Case for further administration on July 1,2019.

       2.     On July 10, 2019, Plaintiff Amy Mitchell (“Plaintiff’) filed the State Court Action

in Multnomah County Circuit Court. Plaintiff contends that she served the president of HSBC

Bank USA, N.A. (in New York City, New York) and HSBC Bank USA, N.A. (in Tysons,

Virginia) by mailing on July 26, 2019, by certified mail, return receipt requested, and by first

class mail, copies of the summons and complaint filed in the State Court Action. A copy of the

summons and complaint is attached as Exhibit A. A copy of all other available filings in the

State Court Action, along with a copy of the docket in the State Court Action, is attached as

Exhibit B.

       3.      Under ORCP 7D(2)(d), service by mail shall be made by mailing true copies of

the summons and the complaint to the defendant by first class mail and by any of the following:

certified, registered, or express mail with return receipt requested. The summons and complaint


                                                                                     K&L GATES LLP
                                                                                ONE SW COLUMBIA STREET
                                                                                       SUITE 1900
PAGE 2 - NOTICE OF REMOVAL                                                         PORTLAND, OR 97204
                                                                                 TELEPHONE: (503) 228-3200




                    Case 19-03091-dwh         Doc 1     Filed 08/28/19
are deemed served under ORCP 7D(2)(d)(ii) “on the day the defendant, or other person

authorized by appointment or law, signs a receipt for the mailing, or three days after the mailing

if mailed to an address within the state, or seven days after the mailing if mailed to an address

outside the state, whichever first occurs.” Plaintiff has not filed a receipt for any mailing and

service was deemed effective on August 2, 2019. This Notice of Removal is filed within thirty

days of the receipt by HSBC Bank, as Trustee of the summons and complaint and is timely under

Fed. R. Bankr. P. 9027(a)(3).

       4.      This Court has original jurisdiction over “all civil proceedings arising under title

11, or arising in or related to cases under title 11.” 28 U.S.C. § 1334(b). An action is “related

to” a bankruptcy proceeding if “the outcome of the proceeding could conceivably have any effect

on the estate being administered in bankruptcy. ... An action is related to bankruptcy if the

outcome could alter the debtor’s rights, liabilities, options, or freedom of action (either positively

or negatively) and which in any way impacts upon the handling and administration of the

bankrupt estate.” In re Fietz, 852 F.2d 455, 457 (9th Cir. 1988).

        5.     The State Court Action relates to the administration by Plaintiff, the Chapter 7

bankruptcytrustee of the estate of Ms. Rodrigues, of an asset purportedly belonging to that

estate. Specifically, Plaintiff brought the State Court Action to quiet title in property purportedly

belonging to the estate, for purported damages for trespass on the property, and for a purportedly

invalid encumbrance on the property under ORS 205.470. Because the State Court Action is

related to the reopened bankruptcy case, the Court has jurisdiction over the State Court Action

pursuant to 28 U.S.C. § 1334(b).

        6.     Pursuant to 28 U.S.C. § 1452(a), removal to the United States Bankruptcy Court

for the District of Oregon is proper because § 1452(a) provides that a “party may remove any


                                                                                         K&L GATES LLP
                                                                                    ONE SW COLUMBIA STREET
                                                                                           SUITE 1900
PAGE 3 - NOTICE OF REMOVAL                                                            PORTLAND, OR 97204
                                                                                    TELEPHONE: (503) 228-3200




                      Case 19-03091-dwh          Doc 1      Filed 08/28/19
claim or cause of action in a civil action other than a proceeding before the United States Tax

Court or a civil action by a governmental unit to enforce such governmental unit’s police or

regulatory power, to the district court for the district where such civil action is pending, if such

district court has jurisdiction of such claim or cause of action under section 1334 of this title.”

Pursuant to Local Rule 2100-1(a), the United States District Court for the District of Oregon has

referred all proceedings related to cases under the United States Bankruptcy Code to the judges

of the United States Bankruptcy Court for the District of Oregon.        Additionally, pursuant to

Local Rule 2100-1(b), this Notice of Removal is being filed with the Clerk for the United States

Bankruptcy Court for the District of Oregon.

       7.      Venue is proper in this Court because the State Court Action is pending in the

Multnomah County Circuit Court, which is within this District and Division.

       8.      The State Court Action is not a core proceeding. See 28 U.S.C. § 157(a)(2).

HSBC Bank, as Trustee respectfully does not consent to entry of final orders and judgment by

the Bankruptcy Court under Fed. R. Bankr. P. 9027(a)(1).

       9.      HSBC Bank, as Trustee will promptly file a copy of this Notice of Removal with

the Clerk of the Multnomah County Circuit Court as required by Fed. R. Bankr. P. 9027(c).

HSBC Bank, as Trustee will also serve a copy of this Notice of Removal on all parties to the

State Court Action as required by Fed. R. Bankr. P. 9027(b).

        10.    HSBC Bank, as Trustee does not waive any defense, jurisdictional or otherwise,

by the filing of this Notice of Removal.

        11.    This Notice of Removal is filed pursuant to Fed. R. Civ. P. 11 and Fed. R. Bankr.

P.9011.




                                                                                       K&L GATES LLP
                                                                                  ONE SW COLUMBIA STREET
                                                                                         SUITE 1900
PAGE 4 - NOTICE OF REMOVAL                                                          PORTLAND, OR 97204
                                                                                  TELEPHONE: (503)228-3200




                     Case 19-03091-dwh           Doc 1     Filed 08/28/19
Dated: August 28, 2019.

       Respectfully submitted,

                                         K&L GATES LLP


                                          s/Brandv A. Sargent_______________
                                          Brandy A. Sargent, OSB #045713
                                          Email: brandv.sargent@klgates.com
                                          K&L GATES LLP
                                          One SW Columbia Street, Suite 1900
                                          Portland, OR 97258
                                          Phone: (503)228-3200
                                          Fax:(503) 248-9085


                                          Attorneys for HSBC Bank USA, N.A., as
                                          Trustee for Wells Fargo Asset Securities
                                          Corporation, Mortgage Pass-Through
                                          Certificates, Series 2007-15




                                                                            K&L GATES LLP
                                                                       ONE SW COLUMBIA STREET
                                                                              SUITE 1900
PAGE 5 - NOTICE OF REMOVAL                                               PORTLAND, OR 97204
                                                                       TELEPHONE: (503) 228-3200




                    Case 19-03091-dwh   Doc 1   Filed 08/28/19
                               CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing document to be

served upon all counsel of record on August 28, 2019, via the Court’s CM/ECF System.




       DATED August 28, 2019.




                                                    s/ Brandy A. Sargent_________
                                                  Brandy A. Sargent, OSB #045713




                                                                                      K&L GATES LLP
                                                                                 ONE SW COLUMBIA STREET
                                                                                        SUITE 1900
PAGE 6 - CERTIFICATE OF SERVICE                                                    PORTLAND, OR 97204
                                                                                 TELEPHONE: (503) 228-3200




                    Case 19-03091-dwh          Doc 1     Filed 08/28/19
         EXHIBIT A




Case 19-03091-dwh   Doc 1   Filed 08/28/19
(Page 1   of     21)




                                                             In the Circuit Court of the State of Oregon
                                                                    For the County of Clackamas

                                                                                          )
                                                                                          )      Case No. 19CV29984
          AMY MITCHELL, Chapter 7 Trustee for the                                         )
          Estate of Eliana Rodrigues,                                                     )
                                                                                                 SUMMONS
                                              Plaintiff,                                  |



           SAYAN PROMWONGSA, PEN                                                         j
           PROMWONGSA, DUNG XUAN NGO,                                                    )
                                                                                                                                LEGAL PAPER PROCESSING
           DIANNA NGOC DIEP NGO. HSBC BANK                                                )
           USA, NA AS TRUSTEE FOR WELLS                                                                                          ftUG 1201814:27
           FARGO ASSET SECURITIES
           CORPORATION. MORTGAGE PASS­
                                                                                                                              CERTIFIED mail
           THROUGH CERTIFICATES. SERIES 2MZ—
                                                                                                                                     m
           15J3ANK OF ENGLAND and                                                                                                   EMAIL      •
           NORTHWEST TRUSTEE SERVICES.INC,

                                                                                                                              • • REGUi-ARf'AAtt-
          -                            Defendants.

          To:.         HSBC BANK USA, NA
                       PATRICK BURKE, PRESIDENT & CEO
                       452 Fifth Avenue,
                       New York City, NY 10018




                   You are hereby required to appear and defend the complaint filed against you in the above-entitled action within thirty (30)
          days from the date of service of this summons upon you, and in case of your failure to do so, for want thereof, plaintiff will apply to
          the court for the relief demanded in the complaint.

           NOTICE TO THE DEFENDANT: READ THESE PAPERS CAREFULLY                                    i
            You must "appear" in this case or the other side will win automatically. To                                         IpR-imiPLAINTIFF
                                                                                                       SIGNATURE OF ATTORNEY/AUTHg
           "appear,” you must file with the court a legal paper called a "motion' or
           "answer." The "motion" or "answer" must be given to the court derk or                       Charles R. Marldey, OSB #75240
           administrator within 30 days along with the required filing fee. It must be in              SYLVAN LAW CENTER, P.C.
           proper form and have proof of service upon the plaintiff.                                   9900 SW Wilshire Street, Spite 280
                                                                                                       Portland, OR 97225
              If you have questions, you should see an attorney immediately. If you need               Telephone: (503) 228-7967
              help in finding an attorney, you may contact the Oregon State Bar's lawyer               Email: cmarkley@sylvanlawcentcr.com
              Referral Service [at] online at www.oregonstatebar.org.or by calling (503) 684-
              3763 (in the Portland metropolitan area) or toll-free elsewhere in Oregon at
              (800)452-7636.

          TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS: You arc hereby directed to serve a true copy of this summons, together with a true copy of
          the complaint mentioned therein, upon the individuals) or other legal entity(ies) to whom or which this summons is directed, and to make your proof of service on the
          reverse hereof or upon a separate similar document which you shall attach hereto.



                                                                                                   ATTORNEY FOR PLAINTIFF



          Error! Unknown document property name.
                                   ■      ■        l■
                                                                                                                                                             EXHIBIT A
                                                                                                                                                             Page 1 of 9
                                                        Case 19-03091-dwh                      Doc 1          Filed 08/28/19
(Page 2   of   21)




                                                                                                                        F7 /<w 7/^1^
                      2
                      3

                      4

                      5

                      6

                                           IN THE CIRCUIT COURT FOR THE STATE OF OREGON

                                                       FOR THE COUNTY OF MULTNOMAH
                      9

                     10                                                       )
                                                                              )              19CVZ9984
                     11   AMY MITCHELL, Chapter 7 Trustee for the             )
                          Estate of Eliana Rodrigues,                         )
                     12
                                                                              )   Case No.
                     13                             Plaintiff                 )
                                           v.                                 )   COMPLAINT FOR QUIET TITLE,
                     14                                                           DAMAGES FOR TRESPASS AND
                                                                              )
                     15 SAYAN PROMWONGSA, PEN                                 )   INVALID ENCUMBRANCE
                        PROMWONGSA, DUNG XUAN NGO,                            )
                     16 DIANNA NGOC DIEP NGO, HSBC BANK                       )
                        USA, NA AS TRUSTEE FOR WELLS                          )   DEMAND FOR JURY TRIAL
                     17
                        FARGO ASSET SECURITIES                                )
                     18 CORPORATION, MORTGAGE                                 )
                        PASS-THROUGH CERTIFICATES,                            )
                     19 SERIES 2007-15, BANK OF ENGLAND and                   )
                     20 NORTHWEST TRU STEE SERVICES .INC,                     )

                     21                             Defendants.
                     22            Plaintiff, Amy Mitchell, as Chapter 7 Bankruptcy trustee as stated below (“Mitchell”),
                     23     alleges as follows:
                     24 III

                     25   m
                     26

                     Page                                                                             SYLVAN LAW CKNTLK
                                   COMPLAINT FOR QUIET TITLE, TRESPASS AND OTHER                      9900 SW Wilshirc Si.. Suite 2S0
                                                                                                      !>onl;iml. OH 97225
                                   RELIEF                                                             cninrktvs'RA>v‘lv;in|;t\\CciH<:r.cum
                                                                                                      Telephone: (503) 295-2MH '


                                                                                                                            EXHIBIT A
                                                                                                                            Page 2 of 9
                                                  Case 19-03091-dwh        Doc 1     Filed 08/28/19
(Page 3   of   21)




                                                                       PARTIES

                      2           1.     On April 23, 2010, Elaina Rodrigues filed a voluntary petition for relief in the

                      3   United States Bankruptcy Court for the District of Oregon under Chapter 7 of the Bankruptcy

                      4   Code (the “Debtor”).

                      5          2.      On April 23,2010, the bankruptcy court appointed Amy Mitchell as Chapter 7

                          bankruptcy trustee for the Debtor. On July 22,2010, the bankruptcy case was closed but was
                      6
                          reopened on July 1,2019, and Mitchell has now been appointed as bankruptcy trustee, and is
                      7
                          presently the duly-qualified trustee for that bankruptcy estate.
                      a
                                 3.      Based upon the foregoing allegations, and pursuant to 11 USC § 541(a)(1),
                      9
                          Mitchell is the legal owner of all property of the Debtor, including all causes of action, with all of
                     30
                          the rights of the Debtor, including “all legal or equitable interests of the Debtor in property as of
                     11
                          the commencement of the case,” including those not otherwise listed in the Debtor’ bankruptcy
                     12
                          schedules filed under 11 USC § 523.
                     13
                                 4.      Mitchell brings this action to assert the Debtor’s rights under Oregon law of
                     14
                          exclusive and unencumbered ownership, possession and control of the Property described below.
                     15
                                  5.     Mitchell does not bring this action in order to assert any bankruptcy avoidance or
                     16
                          other trustee rights arising under 11 USC §§ 544 - 548.
                     17
                                                              BACKGROUND FACTS
                     18
                                 6.      On or about April 1,2005, the Debtor purchased the real property legally described
                     19
                          as Lot 1, WEST COAST EVERGREEN HEIGHTS, Tigard, Washington County, Oregon (the
                     20
                          “Property”), which may commonly be referred to as 14830 SW 139 Avenue, Tigard, Oregon, to be
                     21
                          used as the Debtor’s residence.
                     22
                                 7.      On or about May 30, 2007, the Debtor executed and delivered to Sierra Pacific
                     23
                          Mortgage Company, Inc. (“Sierra Pacific”) a promissory note in the face amount of $595,000 (the
                     24
                          “Note”).
                     25
                          Ill
                     26

                     Page 2-                                                                            SYLVAN LAW CENTER
                                 COMPLAINT FOR QUIET TITLE, TRESPASS AND OTHER                          9900 SW Wilshirc Su Suite 280
                                                                                                        Portland, OR 97225
                                 RELIEF                                                                 cinarklcvtfftsvlvanhnvccnicr.enm
                                                                                                        Telephone: (503) 205-2668


                                                                                                                            EXHIBIT A
                                                                                                                            Page 3 of 9
                                              Case 19-03091-dwh             Doc 1      Filed 08/28/19
(Page 4   of   21)




                      1           8.     On or about May 10,2007, the Debtor executed and delivered a residential deed of

                      2 trust on the Property (the “Trust Deed”) to secure the Note, which designated Sierra Pacific as the
                      3   “Lender,” Lawyers Title Insurance Corporation as the “Trustee,” and Mortgage Electronic

                      4   Registration Systems, Inc. (“MERS”) as the “Beneficiary.” The Trust Deed was recorded on May

                      5   16, 2007, as Instrument No. 2007-054358 in the Washington County, Oregon Official Records.

                                . 9.     On or about January 31,2009, MERS, purporting to act as “beneficiary,” executed
                      6
                          an appointment of successor trustee purporting to appoint Northwest Trustee Services, Inc. as
                      7
                          successor trustee of the Trust Deed. The purported appointment of successor trustee was recorded
                      8
                          February 2, 2009, as Instrument No. 2009-008510, in the Washington County Official Records by
                      9
                          Northwest Trustee Services, Inc.
                     10
                                  10.    On information and belief, MERS was never the owner or holder of the Note, and
                     11
                          was not the party to which the Note was owed. Therefore, MERS was not and could not be the
                     12
                          “Beneficiary,” and therefore could not appoint a successor beneficiary for the Trust Deed. Niday
                     13
                          v. FNMA Mortgage, 353 Or 648, 666 (2013) (“appointments of a successor trustee may only be
                     14
                          made by the trust deed beneficiary, and MERS is not, and never has been, the beneficiary of the
                     15
                          trust deed for purposes of the OTDA”). Therefore, MERS’ purported appointment of Northwest
                     16
                          Trustee Services, Inc. as successor trustee was void because MERS was not and could not be the
                     17
                          “Beneficiary” of the Trust Deed, and thus had no right or authority to appoint a successor trustee,
                     18
                          Niday, supra. Therefore, Northwest Trustee Services, Inc. was never legally appointed successor
                     19
                          trustee by the true beneficiary of the Trust Deed as required by ORS 86.713(3) (formerly ORS
                     20
                          86.790(3)).
                     21
                                  11.    On or about February 3, 2009, Northwest Trustee Services, Inc. purported to
                     22
                          commence a non-judicial foreclosure of the Trust Deed under the Oregon Trust Deed Act
                     23
                          (“OTDA”) by recording a Notice of Default and Election to Sell as Instrument No. 2009-008512,
                     24
                          Washington County Official Records, which set a sale date of June 11, 2009.
                     25
                          Ill
                     26

                     Page 3                                                                           SYLVAN LAW CGNTKK
                                 COMPLAINT FOR QUIET TITLE, TRESPASS AND OTHER                        9900 SW Wilshiic SI.. Stiilc 2S0
                                                                                                      Portland. OR 97225
                                 RELIEF                                                               cmnrkleM<7?sv>vnnin\vccm cr.com
                                                                                                      Telephone: (503)295-2668


                                                                                                                          EXHIBIT A
                                                                                                                          Page 4 of 9
                                             Case 19-03091-dwh             Doc 1     Filed 08/28/19
 1           12.    On or about May 22, 2009, the pre-sale affidavits were recorded as Instrument No.

 2   2009-045841, Washington County Official Records by Northwest Trustee Services, Inc. in

 3   purported compliance with former ORS 86.750.

 4           13.     On July 22, 2009, Northwest Trustee Services, Inc. recorded a trustee’s deed (the

 5   “Trustee’s Deed”) as Instrument No. 2009-067414, Washington County Official Records, stating

 6 that the trustee’s sale of the Property was conducted on July 21, 2009, by Northwest Trustee
     Services, Inc. as “trustee” and HSBC Bank USA, NA as Trustee for Wells Fargo Asset Securities
 7
     Corporation, Mortgage Pass- Through Certificates, Series 2007-15 (“HSBC”), was the purchaser
 8
     (the “grantee”). That instrument was invalid, because no effective trustee’s sale ever occurred due
 9
     to the defects alleged in this complaint.
10
             14.    Because Northwest Trustee Services, Inc. was never legally appointed successor
11
     trustee by tire tine beneficiary of the Trust Deed as required by ORS 86.713(3), Northwest Trustee
12
     Services, Inc. was not and could not act with the authority of a duly appointed and legitimate
13
     trustee. Therefore, the NOD, pre-sale affidavits, the purported sale of the property, and the
14
     Trustee’s Deed executed and recorded by Northwest Trustee Services, Inc. were all void ab initio.
15
     Wolfv. FNMA Mortgage, LLC, 276 Or App 541, 545 (2036) (“[w]e conclude that the participation
16
     of a ‘trustee’ is so fundamental to a ‘trustee’s sale’ that a sale cannot foreclose and terminate an
17
     individual’s property interest under former ORS 86.770(1) (2011) unless that sale is conducted by
18
     an actual trustee”). Likewise, the conveyances to subsequent grantee are also void ab initio.
19
             15.    On or about December 21,2009, HSBC purported to transfer the Property to Dung
20
     Xuan Ngo and Dianna Ngoc Diep Ngo (the “Ngos”), pursuant to a deed recorded January 15.
21
     2010, as Instrument No. 2010-004440, Washington County Official Records, who occupied the
22
     Property through about May 7,2018, to the exclusion of the Debtor and Mitchell.
23
             16.     On May 7,2018, the Ngos purported to transfer the Property to Sayan Promwongsa
24
     and Pen Promwongsa, pursuant to a deed recorded May 8,2018, as Instrument No. 2018-031911,
25
     Washington County Official Records, and who continue to occupy the Property to the date of this
26

Page 4 -                                                                           sylvan law center
            COMPLAINT FOR QUIET TITLE, TRESPASS AND OTHER                          0000 SW Wilshirc Si.. Suilc 28a
            RELIEF                                                                 Pori land. OR 97225
                                                                                    c mark Icvov'svi vaifiirtvccnier.com
                                                                                   Telephone: (5O3)205-2fc68~


                                                                                                          EXHIBIT A
                                                                                                          Page 5 of 9
                         Case 19-03091-dwh             Doc 1      Filed 08/28/19
(Page 6   of   21)




                      1   complaint to the exclusion of the Debtor and Mitchell. On or about May 8, 2018, the

                      2   Proniwongsas caused to be recorded a Deed of Trust encumbering the Property and naming Bank

                      3   of England'as beneficiary, which was recorded May 8, 2018, as Instrument No. 2018-031912,

                      4   which Deed of Trust continues purportedly to encumber the Property.

                      5           17.    The true beneficiary under the Trust Deed throughout the purported foreclosure of

                          the Trust Deed was either Northwest Mortgage or an entity other than MERS, none of which duly
                      6
                          appointed a successor trustee.
                      7
                                  18.    Since Northwest Trustee Services, Inc. was not properly appointed successor
                      8
                          trustee by the true beneficiary of the Trust Deed, Northwest Trustee Services, Inc. lacked any
                      9
                          authority under the OTDA to act as successor trustee or to foreclose the Trust Deed.
                     10
                                  19.    Northwest Trustee Services, Inc. violated the OTDA by recording a void
                     11
                          Appointment of Successor Trustee, Notice of Default and Election to Sell, and recording void
                     12
                          pre-sale affidavits, and finally, conducting a void foreclosure sale of the Property resulting in the
                     13
                          issuance and recording of a void Trustee’s Deed.
                     14
                                  20.    Because Northwest Trustee Services, Inc. was never legally appointed successor
                     15
                          trustee by the true beneficiary of the Trust Deed as required by ORS 86.713(3), Northwest Trustee
                     16
                          Services, Inc.’s purported non-judicial foreclosure of the Trust Deed, and the resulting Trustee’s
                     17
                          Deed was void ab initio and lacked any legal effect on the title to the Property. Spady v. Graves,
                     18
                          307 Or 483,489 (1989) (“[t]he rule is well-settled that a void document, although recorded, cannot
                     19
                          give record notice”).
                     20
                                                            FIRST CLAIM FOR RELIEF
                     21
                                                                      (Quiet Title)
                     22
                                 21.     Mitchell realleges paragraphs 1 through 20 above.
                     23
                                 22.     At all relevant times, the Debtor has been entitled to exclusive possession of the
                     24
                          Property, subject to the rights of Mitchell since the filing of the bankruptcy case.
                     25
                          Ill
                     26

                     Page 5 -                                                                           svi.van law c:i:nti:r
                                 COMPLAINT FOR QUIET TITLE, TRESPASS AND OTHER                          WOO SW Wiltshire Si., Suite 280
                                                                                                        Forll and, OR 97225
                                 RELIEF                                                                 cmnrklcv^svlvntilmvccfMcr.coni
                                                                                                        Telephone: (503)295-2661!


                                                                                                                            EXHIBIT A
                                                                                                                            Page 6 of 9
                                              Case 19-03091-dwh             Doc 1      Filed 08/28/19
(Page 7   of   21)




                      1           23.     Mitchell is entitled to a judgment that she is the sole owner of the Property and that

                      2   defendants have no right, title, claim or interest in the Property.

                      3                                   SECOND CLATM FOR RELIEF

                      4                                                 (Trespass)

                      5           24.     Mitchell realleges paragraphs 1 - 23 above.

                      6           25.     On or about July 22,2009, Northwest Trustee Services, Inc. provided HSBC and

                          the subsequent grantees with the means to enter upon the Property. From that date onward, HSBC
                      7
                          and the subsequent grantees intentionally entered upon the Property and remained there through
                      8
                          the date of this complaint to the exclusion of the Debtor and Mitchell, and without the consent of
                      9
                          the Debtor or Mitchell. Such entries have interfered with the exclusive right to possession of the
                     10
                          Debtor and Mitchell.
                     11
                                  26.     On or about May 7, 2018, the Ngos provided the Promwongsas with the means to
                     12
                          enter upon the Property. From that date onward those grantees intentionally entered upon the
                     13
                          Property and remained there through the date of this complaint to the exclusion of the Debtor and
                     14
                          Mitchell, and without the consent of the Debtor or Mitchell. Such entries have interfered with the
                     15
                          exclusive right to possession of the Debtor and Mitchell. The subsequent grantees may have
                     16
                          intentionally performed other acts affecting the Property as will be identified through discovery.
                     17
                                  27.     The Debtor and the Debtor’s bankruptcy estate are damaged in the amount of not
                     18
                          less than $2,360 per month from July 21,2009, for the reasonable rental value of the Property from
                     19
                          the date FNMA assumed exclusive possession of the Property, until such time as the Debtor’s and
                     20
                          Mitchell’s right to exclusive possession is restored.. The exact amount of the Trustee’s damages
                     23
                          will be determined at trial.
                     22
                                  28.    Northwest Trustee Services, Inc. wrongful actions in purporting to conduct the
                     23
                          foreclosure and sale of the Property, and the issuance by Northwest Trustee Services, Inc, of the
                     24
                          void Trustee’s Deed was a substantial factor in HSBC’s and the subsequent grantees’ trespass on
                     25
                          III
                     26

                     Page 6 -                                                                           SYLVAN LAW CENTEtt
                                 COMPLAINT FOR QUIET TITLE, TRESPASS AND OTHER                          9900 SW Wilsltirc S(„ Suite 280
                                 RELIEF                                                                 I’onlnnd.OR 97225
                                                                                                        ciniuklcv^svlvnnlnwccmcr.com
                                                                                                        Telephone: (503) 295-2668


                                                                                                                            EXHIBIT A
                                                                                                                            Page 7 of 9
                                              Case 19-03091-dwh             Doc 1       Filed 08/28/19
(Page 8   of   21)




                      3   the Property. Northwest Trustee Services, Inc. is thereforesubject to liability to Mitchell for the

                      2   entire harm caused by tire trespass as a contributing tortfeasor.

                      3           29.        The Ngos issuance of a deed to the Promwongsas as described above was a

                      4   substantial factor in the trespass by the Promwongsas. The Ngos are therefore subject to liability

                          to Mitchell for the entire harm caused by the trespass of the Promwongsas as contributing
                      5
                          tortfeasors.
                      6
                                                              THIRD CLAIM FOR RELIEF
                      7
                                                       (Invalid Claim of Encumbrance ORS 205.470)
                      8
                                  30.        Mitchell realleges paragraphs 1 through 29 above.
                      9
                                   31.       The Appointment of Successor Trustee, the Notice of Default and Election to Sell,
                     30
                          the pre-sale affidavits the Trustee’s Deed, the deed to the Ngos, the deed to the Promwongsas and
                     11
                          the deed of trust to Bank of England each constitute invalid claims of encumbrance, the recording
                     12
                          of which subjects the party recording the document to liability for not less than $5,000 for each
                     13
                          recorded instrument, and for Mitchell’s actual damages caused by the filing of each of the invalid
                     14
                          claims of encumbrance, including damages for trespass and the value of the Property, whichever is
                     15
                          greater in an amount to be proven at trial, together with Mitchell’s costs and reasonable attorney
                     16
                          fees pursuant to ORS 205.470.
                     17
                                   32.       Mitchell has incurred and will continue to incur attorney fees in connection with
                     18
                          this litigation.
                     19
                                   WHEREFORE, Mitchell requests judgment as follows:
                     20
                                   1.        Declaring that the non-judicial foreclosure of the Trust Deed under the OTDA is
                     21
                          void ab inido, that the Trustee’s Deed from Northwest Trustee Services, Inc. to HSBC, the deed
                     22
                          from HSBC to the Ngos, the deed from Ngos to the Promwongsas and the deed of trust from the
                     23
                          Promwongsas to Bank of England have no force or legal effect on the fee simple title to the
                     24
                          Property which remains with Mitchell;
                     25
                          ///
                     26

                     Page 7-                                                                             SYLVAN LAW CENTER
                                  COMPLA1NT FOR QUIET TITLE, TRESPASS AND OTHER                          9000 SW Wilshire Si.. Suite 280
                                                                                                         Portland, OR 97225
                                  RELIEF                                                                 cnmrkicv^sytvfinhnvccnlcr.con)
                                                                                                         Telephone: (503) 295-2668


                                                                                                                             EXHIBIT A
                                                                                                                             Page 8 of 9
                                                 Case 19-03091-dwh            Doc 1     Filed 08/28/19
(Page 9   of   21)




                      1             2.      Declaring that Mitchell is the sole owner of the Property in fee simple, and that

                      2     defendants have no right, title, claim or interest in the Property;

                      3             3.      Awarding damages to Mitchell for trespass in the amount of not less than $2,360

                      4     per month:

                      5                     (a)     Against Northwest Trustee Services, Inc. from July 14, 2009, until

                                   judgment is entered and Mitchell is in possession of the Property, the exact amount to be
                      6
                                    determined at trial;
                      7
                                            (b)     Against. Dung Xuan Ngo and Dianna Ngoc Diep Ngo from December 21,
                      8
                                    2009, until judgment is entered and Mitchell is in possession of the Property, the exact
                      9
                                    amount to be determined at trial; and
                     10
                                            (c)     Against the Promwongsas from May 7, 2018, until judgment is entered and
                     11
                                    Mitchell is in possession of the Property, the exact amount to be determined at trial.
                     12
                                    4.      Awarding Mitchell a minimum of $5,000 for each invalid encumbrance recorded
                     13
                            by Northwest Trustee Services, Inc. or subsequent grantees, together with such further sums for
                     14
                            damages as will be proven at trial;
                     15
                                    5.      Pursuant to ORS 205.470, awarding Mitchell her costs, disbursements and
                     16
                            reasonable attorney fees against Northwest Trustee Services, Inc. incurred in this case.
                     17
                                    6.      Plaintiff demands a jury trial.
                     18
                                    7.      For such other relief as the court deems just and proper.
                     19
                                    DATED: July 10,2019.
                     20
                                                                         SYLVAN LAW CENTER, P.C.
                     21
                     22
                                                                               Charles R. Markley, OSB #7524fH?
                     23
                                                                               cmarklev@svlvanlawcentcr.cowr
                     24                                                        Telephone: (503) 295-2668
                                                                              Attorneys for PlaintiffAmy Mitchell
                     25
                     26

                     Page                                                                                 SYLVAN LAW CENTER
                                   COMPLAINT FOR QUIET TITLE, TRESPASS AND OTHER                          9900 SW Wilshirc Si., Suite 280
                                   RELIEF                                                                 Portland. OR 97225
                                                                                                          cnmklcvtfflsvlvnnhmvunita com
                                                                                                          Telephone: (503)295-2668


                                                                                                                              EXHIBIT A
                                                                                                                              Page 9 of 9
                                                  Case 19-03091-dwh             Doc 1     Filed 08/28/19
         EXHIBIT B




Case 19-03091-dwh   Doc 1   Filed 08/28/19
                                                                                                                                         Page 1 of 2



Skip to Main Content Logout My Account Search Menu Search Civil. Family, Probate and Tax Court Case
                                                                                                                  Location : Multnomah    Images Help
Records Refine Search Back
                                                            Register of actions
                                                                   Cask No.      19CV29984

Estate of Eliana Rodrigues vs Sayan Promwongsa, Pen Promwongsa,                  §                     Case Type: Property - General
Dung Xuan Ngo, Dianna Ngoc Diep Ngo, HSBC Bank USA NAetal.                       §                     Date Filed: 07/10/2019
                                                                                 §                       Location: Multnomah
                                                                                 §
                                                                                 §
                                                                     Party Information

                                                                                                                       Attorneys
Defendant      Bank of England


Defendant      Diep Ngo, Dianna Ngoc


Defendant      HSBC Bank USA NA Trustee Wells Fargo
               Asset Securities Corporation, Mortgage
               Pass-Through Certificates Series 2007-15


Defendant       Ngo, Dung Xuan


Defendant       Northwest Trustee Services Inc


Defendant       Promwongsa, Pen


Defendant       Promwongsa, Sayan


Plaintiff       Estate of Eliana                                                                                        Charles R Markley
                Rodrigues Trustee Mitchell, Amy                                                                          Retained
                                                                                                                        503 228-7967(W)


                                                                Events & Orders of the Court

           OTHER EVENTS AND HEARINGS
07/10/2019 Complaint
               Quiet Title
              Created: 07/10/2019 1:09 PM
07/10/2019 Service
              Promwongsa, Sayan                                         Served                 07/26/2019
                                                                        Returned               08/20/2019
                Promwongsa, Pen                                         Served                 07/26/2019
                                                                        Returned               08/20/2019
                Ngo, Dung Xuan                                          Served                 07/26/2019
                                                                        Returned               08/20/2019
                Diep Ngo, Dianna Ngoc                                   Served                 07/26/2019
                                                                        Returned               08/20/2019
                HSBC Bank USA NA                                        Served                 07/26/2019
                                                                        Returned               08/20/2019
                Bank of England                                         Served                 07/26/2019
                                                                        Returned               08/20/2019
                Northwest Trustee Services Inc                          Served                 07/26/2019
                                                                        Returned               08/20/2019
            Created: 07/10/2019 1:09 PM
07/10/2019 Application - Fee Deferral Waiver
               *confidential*
            Created: 07/10/2019 3:55 PM
07/10/2019 Order - Fee Deferral /Judicial Officer: Authority, Administrative )
               Filing - Trial Fees
              Signed: 07/10/2019
              Created: 07/29/2019 10:26 AM
08/20/2019   Affidavit/Declaration - Mailing
              Created: 08/20/2019 1:43 PM
08/20/2019   Affidavit/Declaration - Mailing
              Created: 08/20/2019 1:43 PM
08/20/2019   Affidavit/Declaration - Mailing
              Created: 08/20/2019 1:43 PM
08/20/2019   Affidavit/Declaration - Mailing
              Created: 08/20/2019 1:43 PM
08/20/2019   Affidavit/Declaration - Mailing
               Created: 08/20/2019 1:43 PM



                                                                                    EXHIBIT B
                                                                                   Page 1 of 6
https://publicaccess.courts.oregon.gov/PublicAccessLogin/CaseDetail.aspx?CaseID=3180...
                        Case 19-03091-dwh Doc 1 Filed 08/28/19                          8/28/2019
                                                                                        Page 2 of 2



08/20/2019 Affidavit/Declaration - Mailing
            Created: 08/20/2019 1:43 PM
08/20/2019 Affidavit/Declaration - Mailing
            Created: 08/20/2019 1:43 PM
08/20/2019 Affidavit/Declaration - Mailing
            Created: 08/20/2019 1:43 PM

                                                   Financial information



            Plaintiff Estate of Eliana Rodrigues
            Total Financial Assessment                                                        265.00
            Total Payments and Credits                                                          0.00
            Balance Due as of 08/28/2019                                                      265.00

07/10/2019 Transaction Assessment                                                             265.00




                                                                                    EXHIBIT B
                                                                                   Page 2 of 6
https://publicaccess.courts.oregon.gov/PublicAccessLogin/CaseDetail.aspx7CaseIDA3180... 8/28/2019
                                   Case 19-03091-dwh       Doc 1       Filed 08/28/19
                                                                              In the Circuit Court of the State of Oregon                 19CV29984
Verified C orrect C opy o f O riginal 7/10/2019._




                                                                      ,              FOR THE COUNTYOF MULNOMAH

                                                                    A                (                       Case No.
                                                                                Plaintiff/Petitioner
                                                           v.                                                    ORDER RE: DEFERRAL OR
                                                                                                                    WAIVER OF FEES
                                                          ZL/D-       3r0   ?  a
                                                                        ___________ See
                                                                        Defendant/Rfespondent
                                                    The court reviewed the Application      'eferral or                    <^d Declaration in Support
                                                    for (Applicant Name):                 if
                                                    regarding the following fees:
                                                          ^fhing Fees
                                                                                     □ Sheriffs service fee                       □ Motion Fee
                                                          □ Arbitration Fee         ^CP-Trial Fee
                                                          □Other: (describe)
                                                                                                                                          C.W
                                                    The comrt finds Applicant:
                                                          &Pt)ES qualify for a deferral or waiver of fees                                        CD
                                                                                                                                           X            m
                                                             DOES NOT qualify for a deferral or waiver of fees
                                                                                                                                                        o
                                                    Additional findings:___________________________________


                                                    Thepdurt orders:
                                                    rSDetermination of fee obligation is postponed at this time. No payment is due from the
                                                    applicant until further order of the court.
                                                    O Fees are deferred for full payment. Payment must be made according to the terms of the
                                                    attached payment plan (or) $_____________per month until paid in full
                                                                  A judgment will be entered against Applicant. Collection costs may be added without
                                                                  further notice iffees are not paid as ordered.

                                                    □ Fees are waived. The court may change or revoke this waiver at a later time.

                                                    □ Application is denied




                                                    03-34 C (6/18) Fee Deferral or Waiver Order
                                                    Page 1 of 2

                                                                                                                                                 EXHIBIT B
                                                                                                                                                 Page 3 of 6

                                                                          Case 19-03091-dwh            Doc 1     Filed 08/28/19
_ Veri lied Correcf C opy o f O riginal 7/10/2019.



                                                     Certificate of Readiness
                                                     This proposed order is ready for judicial signature because service is not required unpl^r UTCR 5.100
                                                     because this order is submitted ex parte as allowed by statute or rale

                                                     Submitted by: Q plaintiff/petitioner □ defendant/respondent □ othe

                                                     Signature                                                         Prir   same

                                                     Certificate of Document Preparation. Check all that apply:
                                                     □ I chose this form for myself and completed it without paid he);
                                                     □ A legal help organization helped me choose or complete thi? form, but I did not pay money to anyone
                                                     □ I paid (or will pay)____________________ for help choosing, completing, or reviewing this form
                                                     □ Guide & File selected and completed this form and I did/not pay anyone to review the completed form

                                                     I understand that I am subject to penalty for perjury for giving false information to the court.
                                                     All factual information in this Order is true to the best of my knowledge and belief. I agree to
                                                     the terms of this Order. I understand that this .Order is enforceable by the court.


                                                     Date                                              Signature


                                                                                                      Name (printed)


                                                     Contact Address                          City, State, ZIP                          Contact Phone




                                                     03-34 C (6/18) Fee Deferral or Waiver Order
                                                     Page 2 of 2

                                                                                                                                                    EXHIBIT B
                                                                                                                                                    Page 4 of 6

                                                                         Case 19-03091-dwh              Doc 1      Filed 08/28/19
                                       8/20/2019 8:23 AM
                                           19CV29984




                   IN THE CIRCUIT COURT FOR THE STATE OF OREGON

                            FOR THE COUNTY OF MULTNOMAH

AMY MITCHELL, Chapter 7 Trustee for the )
Estate of Eliana Rodrigues,             ) Case No. 19CV29984

                       Plaintiff,                    )
               v                                     ) DECLARATION OF SERVICE

SAYAN PROMW ONGS A, PEN                              '
PROMWONGS A, DUNG XUAN NGO,                          l
DIANNA NGOCDIEPNGO, HSBC BANK                        j
USA, NA AS TRUSTEE FOR WELLS                         )
FARGO ASSET SECURITIES                               )
CORPORATION, MORTGAGE PASS-                          )
THROUGH CERTIFICATES, SERIES                         )
2007-15, BANK OF ENGLAND and                         )
NORTHWEST TRUSTEE SERVICES.1NC,                      >



       I, COURTNEY D. STEWART, being first duly sworn depose and say that I am an

assistant in the office of Sylvan Law Center, P.C., and if called to testify in a court of law could

and would testify from my own personal knowledge as follows:

On July 26,2019,1 mailed by certified mail, return receipt requested, and by first class mail,

copies of the summons and complaint filed in this case to the following:

SAYAN PROMWONGSA
14830 SW 139* Ave
Tigard, OR 97224

PEN PROMWONGSA
14830 SW 139* Ave
Tigard, OR 97224



PAGE 1     DECLARATION OF SERVICE


                                                                                         EXHIBIT B
                                                                                         Page 5 of 6

                   Case 19-03091-dwh            Doc 1     Filed 08/28/19
DUNG XUAN NGO
1205 NW 185th Ave
Aloha, OR 97006

DIANNA NGOC DIEP NGO
1205 NW 185th Ave
Aloha, OR 97006

NORTHWEST TRUSTEE SERVICE INC.
6 Centerpointe Drive Ste 360
Lake Oswego, OR 97035

HSBC BANK USA, NA
PATRICK BURKE, PRESIDENT & CEO
452 Fifth Ave
New York City, NY 10018

HSBC BANK USA, NA
1800 Tysons Blvd
Tysons, VA 22102

BANK OF ENGLAND
123 South Main St
England, AR 72046


I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE BEST OF MY
KNOWLEDGE AND BELIEF, AND THAT I UNDERSTAND IT IS MADE FOR USE AS
EVIDENCE IN COURT AND IS SUBJECT TO PENALTY FOR PERJURY.


                                       August JJ? , 2019




PAGE 2   DECLARATION OF SERVICE


                                                            EXHIBIT B
                                                            Page 6 of 6

               Case 19-03091-dwh   Doc 1   Filed 08/28/19
